The following issues were submitted to the jury:
1. At the sale of the land in question, on 15 February, 1898, at courthouse door in Clinton, was it agreed between John T. Gregory, the mortgagee, and the defendant Warwick that Warwick should (593) bid off the said land, and did he bid off said lands as agent and trustee for said Gregory, as alleged? Answer: Yes.
2. Are the plaintiffs, other than Lonnie Herring, the owners in remainder of said lands, subject to the life estate of said S. A. Herring? Answer: Yes.
3. Is the said action barred by the statute of limitations? Answer: No.
4. What was the value of the short-straw timber sold off said land by defendant? Answer: $50.
5. What was the value of the long-straw timber cut off said land by defendant? Answer: $46.
6. Outside of the timber, has the defendant committed waste on said land; and if so, what are the damages therefor? Answer: None.
7. What was the value of the tract of land at the time it was bid off by defendant? Answer: $261.
It was admitted, as found by the jury on the former trial, that the defendant Warwick is the owner of the life estate for the life of S. A. Herring in the premises in controversy. His Honor gave judgment for the plaintiff, and in the judgment declared that Warwick was the owner. of the life estate aforesaid.
The defendants appealed.
This cause was before the Court at Spring Term, 1911, 155 N.C. 346. The facts are all fully stated and the case fully *Page 497 
discussed in the opinion of Mr. Justice Walker, rendered for the Court. A new trial was granted because the verdict was rendered in one essential particular under the influence of one erroneous instruction.
In granting the new trial, and considering the case on the former appeal, we necessarily considered all the evidence then produced, and a motion for a judgment of nonsuit was inferentially denied. The evidence in this regard is much stronger than that presented upon the former appeal, and we think his Honor carefully followed the former decision of this Court, and we find in his rulings upon the evidence, and in his charge to the jury, no substantial error which we think would warrant us in ordering another trial.               (594)
No error.